          Case 6:20-cv-06267-FPG Document 16 Filed 06/11/20 Page 1 of 7




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 KEVIN MADISON,

                Petitioner,
                                                               Case # 20-CV-6267-FPG
        v.
                                                               DECISION AND ORDER
 JULIE WOLCOTT, Orleans Superintendent,

                Respondent.


                                        INTRODUCTION

       Pro se Petitioner Kevin Madison, who is incarcerated at Orleans Correctional Facility for

attempted fourth-degree criminal possession of a controlled substance, brings a petition for writ of

habeas corpus under 28 U.S.C. § 2241. ECF No. 1; ECF No. 12-1 at 2. Petitioner also brings two

motions for preliminary injunction. ECF Nos. 2, 13. Petitioner claims that the conditions of his

confinement render his continued incarceration unconstitutional due to the dangers presented by

the ongoing Coronavirus Disease 2019 (“COVID-19”) pandemic and seeks immediate release

from custody. ECF No. 1 at 3.

       The Court denied Petitioner’s motion for summary judgment, ECF Nos. 6, 7, because

Petitioner failed to pay the filing fee or file a motion to proceed in forma pauperis as the Court

instructed. ECF No. 3. The Court extended the deadline and Petitioner subsequently filed a motion

to proceed in forma pauperis, which the Court granted. ECF Nos. 7, 8, 9.

       Respondent timely filed a motion to: (1) convert the Petition under 28 U.S.C. § 2241 into

a petition under 28 U.S.C. § 2254, (2) dismiss the converted Petition for failure to state a claim

and for failure to exhaust state remedies, and (3) stay her deadline to answer the converted Petition.

ECF No. 12. In response, Petitioner filed his second motion for preliminary injunction. ECF No.



                                                  1
         Case 6:20-cv-06267-FPG Document 16 Filed 06/11/20 Page 2 of 7




13. For the following reasons, the Petition will be converted, and Petitioner will be afforded an

opportunity to withdraw the Petition or respond to Respondent’s exhaustion argument in support

of her motion to dismiss.

                                          DISCUSSION

I.     Respondent’s Motion to Convert the Petition (ECF No. 12)

       Respondent argues that relief is unavailable to Petitioner under Section 2241 and,

accordingly, the Court must convert the Petition into a request for relief pursuant to Section 2254.

ECF No. 12. The Court agrees.

       The Court, in a nearly identical case, recently explained why a similar Section 2241 petition

must be converted into one under Section 2254. Harrison v. Wolcott, No. 20-CV-6270-FPG, 2020

WL 3000389 (W.D.N.Y. June 4, 2020). Where, as here, a state prisoner is challenging the

execution of his sentence and seeks immediate release from custody due to the conditions of his

confinement, his claim is properly brought under Section 2254 rather than Section 2241. Id. at *2.

       Generally speaking, “Section 2241 is not an independent and separate avenue of relief but

is to be read in conjunction with the requirements of [Section] 2254, which are ‘a limitation on the

general grant of jurisdiction conferred in [S]ection 2241 that applies to cases involving prisoners

subject to state court judgments.’” Torres v. Cronin, No. 19-CV-6462, 2019 WL 6001000, at *1

(W.D.N.Y. Nov. 14, 2019) (quoting Rittenberry v. Morgan, 468 F.3d 331, 338 (6th Cir. 2006)).

       Accordingly, “if an application that should be brought under 28 U.S.C. § 2254 is

mislabeled as a petition under [S]ection 2241, the district court must treat it as a [S]ection 2254

application instead.” Cook v. N.Y. State Div. of Parole, 321 F.3d 274, 277 (2d Cir. 2003). Whether

the Petition appropriately falls under Section 2241 or 2254 is not a mere formality. Section 2254

contains a strict statutory exhaustion requirement and bars relief “unless the ‘applicant has



                                                 2
           Case 6:20-cv-06267-FPG Document 16 Filed 06/11/20 Page 3 of 7




exhausted the remedies available in the courts of the State’ or ‘there is an absence of available

State corrective process.’” McPherson v. Lamont, No. 20-CV-534, 2020 WL 2198279, at *4 n.2

(D. Conn. May 6, 2020) (quoting 28 U.S.C. § 2254(b)(1)(A)). Compared to Section 2254’s

exhaustion requirement, Section 2241’s exhaustion requirement may be easier to avoid in light of

the current pandemic. Harrison, 2020 WL 3000389, at *2.

         The Court concludes that Petitioner challenges the execution of his sentence. Petitioner—

a state prisoner—seeks immediate release from custody based on the conditions of his

confinement, which he alleges are unconstitutional. ECF No. 1 at 1. Although it appears that the

Second Circuit has not explicitly considered the issue with respect to state prisoners, the Second

Circuit has specified that conditions of confinement claims by federal prisoners relate to the

execution of their sentences. Thompson v. Choinski, 525 F.3d 205, 209 (2d Cir. 2008) (noting that

matters relating to the execution of a federal sentence include “the administration of parole, . . .

prison disciplinary actions, prison transfers, type of detention and prison conditions” (omission in

original, internal quotation marks omitted)). “There is no reason to conclude differently in the

context of a state prisoner’s prison conditions-based claim under Section 2254.” Llewellyn v.

Wolcott, No. 20-CV-498, 2020 WL 2525770, at *3 n.6 (W.D.N.Y. May 18, 2020). Because the

Court determines that Petitioner challenges the execution of his state-imposed sentence, it follows

that the Petition must be brought under Section 2254. James v. Walsh, 308 F.3d 162, 167 (2d Cir.

2002).

         In Steward v. Wolcott, No. 20-CV-6282, 2020 WL 2846949 (W.D.N.Y. June 2, 2020), the

Court addressed the varying authority within district courts in this Circuit on this subject and

concluded that the Court is bound by the Second Circuit’s holding in Cook and the plain language

of Section 2254. 2020 WL 2846949, at *2-4. As other judges have found in similar cases in this



                                                 3
          Case 6:20-cv-06267-FPG Document 16 Filed 06/11/20 Page 4 of 7




District and this Circuit, Petitioner’s claim regarding his conditions of confinement must be

brought under Section 2254. See Griffin, 2020 WL 2735886, at *4-5 (collecting cases); Dafoe v.

Wolcott, No. 20-CV-6269, 2020 WL 2703448, at *1-2 (W.D.N.Y. May 26, 2020); Brooks v.

Wolcott, No. 20-CV-516, 2020 WL 2553030, at *3-4 (W.D.N.Y. May 20, 2020); see also Jenkins

v. Duncan, No. 02-CV-673, 2003 WL 22139796, at *3 (N.D.N.Y. Sept. 16, 2003) (“Since Jenkins

is a state prisoner challenging the execution of his sentence, this proceeding is properly considered

under, and is necessarily subject to, the laws governing habeas petitions brought under 28 U.S.C.

§ 2254.”). Accordingly, Respondent’s motion to convert the Petition is GRANTED.

II.    Opportunity to Withdraw

       Because 28 U.S.C. § 2244 imposes limitations on “second or successive” Section 2254

petitions, courts must typically “provide[] notice and an opportunity to withdraw a petition

improperly filed under [Section] 2241 before the district court converts it to a [Section] 2254

petition.” Dafoe, 2020 WL 2703448, at *1-2 (internal quotation marks omitted); see also Cook,

321 F.3d at 281-82. Accordingly, the Court advises Petitioner of its intent to convert his Section

2241 petition into a Section 2254 petition. As a result of such conversion, any subsequent Section

2254 petition may be subject to restrictions. See 28 U.S.C. § 2254(b). The Court further advises

Petitioner that he may withdraw the Petition without prejudice to avoid conversion.

III.   Respondent’s Motion to Dismiss (ECF No. 12)

       Respondent moves to dismiss the converted Petition on the grounds that (1) it fails to state

a cognizable claim and should be brought under 42 U.S.C. § 1983 and (2) even if the Petition does

state a cognizable claim, it is unexhausted. ECF No. 12-5.

       In Steward v. Wolcott, the Court considered and rejected the argument that relief under 42

U.S.C. § 1983 was available to a petitioner who, like here, is in state custody and, due to conditions



                                                  4
          Case 6:20-cv-06267-FPG Document 16 Filed 06/11/20 Page 5 of 7




of confinement, seeks release as his sole remedy. 2020 WL 2846949, at *4 n.5; see Preiser v.

Rodriguez, 411 U.S. 475, 500 (1973) (“[W]hen a state prisoner is challenging the very fact or

duration of his physical imprisonment, and the relief he seeks is a determination that he is entitled

to immediate release or a speedier release from that imprisonment, his sole federal remedy is a

writ of habeas corpus.”); see also Llewellyn, 2020 WL 2525770, at *4 (holding that petitioner had

not stated a Section 1983 claim where he sought release and transfer to post-release supervision)

(citing Evil v. Whitmer, No. 20-cv-343, 2020 WL 1933685, at *2-3 (W.D. Mich. Apr. 22, 2020)

(“[T]he relief Petitioner seeks—release from custody—is available only upon habeas corpus

review.”)). Therefore, the relief Petitioner seeks is not available under 42 U.S.C. § 1983 and the

Court declines to dismiss the Petition on the grounds that, as Respondent suggests, it is more

properly the “subject of a civil rights action under 42 U.S.C. § 1983, not a habeas corpus petition

under 28 U.S.C. § 2254.” ECF No. 12-5 at 6.

       The Court will not address Respondent’s remaining argument for dismissal for failure to

exhaust until after Petitioner has the opportunity to withdraw the Petition and to respond to

Respondent’s arguments.

IV.    Petitioner’s Motions for a Temporary Restraining Order and Preliminary Injunction
       (ECF Nos. 2, 13)

       Petitioner seeks a temporary restraining order or preliminary injunction compelling his

immediate release from state custody. ECF Nos. 2, 13.

       “A preliminary injunction is considered an ‘extraordinary remedy that should not be

granted as a routine matter.’” Distribution Sys. of Am., Inc. v. Vill. of Old Westbury, 785 F. Supp.

347, 352 (E.D.N.Y. 1992) (internal quotation marks omitted). A court may grant a motion for a

preliminary injunction if the movant establishes “(1) irreparable harm and (2) either (a) a likelihood

of success on the merits, or (b) sufficiently serious questions going to the merits of the claims to

                                                  5
          Case 6:20-cv-06267-FPG Document 16 Filed 06/11/20 Page 6 of 7




make them fair ground for litigation, plus a balance of the hardships tipping decidedly in favor of

the moving party.” Allah v. Piccolo, No. 16-CV-177-FPG, 2018 WL 2381886, at *2 (W.D.N.Y.

May 25, 2018).

       Petitioner has not demonstrated a likelihood of success on the merits or sufficiently serious

questions going to the merits of his claims because it appears Petitioner’s claims, construed under

Section 2254, are unexhausted. See Jackson v. Capra, No. 14 CIV. 202 GBD GWG, 2015 WL

367085, at *7 (S.D.N.Y. Jan. 28, 2015) (“Here, [Petitioner] cannot demonstrate any likelihood of

success or serious questions favoring his position on the merits of the petition because the petition

must be dismissed due to his failure to exhaust.”), report and recommendation adopted, 2015 WL

1064900 (S.D.N.Y. Mar. 2, 2015). Although the Court will afford Petitioner an opportunity to

respond to the remaining argument in the motion to dismiss if he chooses not to withdraw the

Petition, Petitioner does not meet the standard for a temporary restraining order or preliminary

injunction.

V.     Petitioner’s Letter Request (ECF No. 10)

       The Court is in receipt of Petitioner’s letter request appearing to allege incidents of

retaliation for filing the instant Petition. ECF Nos. 10. Those allegations are elaborated on in

Petitioner’s second motion for a preliminary injunction. ECF No. 13.

       For all the reasons already stated, these allegations are not the province of a Section 2254

petition, nor are they properly before the Court in letter form.

                                          CONCLUSION

       For the foregoing reasons:

1.     Respondent’s motion to convert the Petition, ECF No. 12, is GRANTED.

2.     If Petitioner wishes to withdraw the Petition without prejudice, he must inform the Court



                                                  6
        Case 6:20-cv-06267-FPG Document 16 Filed 06/11/20 Page 7 of 7




      in writing no later than June 24, 2020. If he fails to so inform the Court, the Petition will

      be converted to a Section 2254 petition without further order or action by the Court.

3.    If Petitioner fails to withdraw the Petition and it is converted to a Section 2254 petition, by

      July 1, 2020, Petitioner shall respond to Respondent’s remaining argument in her motion

      to dismiss, i.e., that the Petition should be dismissed because Petitioner failed to exhaust

      state remedies.

4.    Respondent’s motion to dismiss is DENIED to the extent it seeks dismissal of the Petition

      on Section 1983 grounds.

5.    The Court will not rule on that part of Respondent’s motion to dismiss pertaining to

      Petitioner’s alleged failure to exhaust under Section 2254 until Petitioner has an

      opportunity to respond to the motion.

6.    Respondent’s motion to stay the deadline to answer the Petition while the motion to dismiss

      is pending is GRANTED.

7.    Petitioner’s motions for a preliminary injunction and a temporary restraining order, ECF

      Nos. 2, 13, are DENIED.

      IT IS SO ORDERED.

Dated: June 11, 2020
       Rochester, New York
                                                     ______________________________________
                                                     HON. FRANK P. GERACI, JR.
                                                     Chief Judge
                                                     United States District Court




                                                7
